DETAILED ACTION

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. The claims additionally present limitations which were not previously presented and requires further consideration beyond that allowed in the AFCP 2.0 pilot program. Therefore, the claims are not being entered and a response to applicant’s remaining arguments regarding the prior art is provided below.
On pages 4-9, applicant argues that the combination of Saomoto in view of Mihalcik and Clough fails to teach each of the limitations in amended claim 1 and are not combinable for the reasons below. First, applicant argues that the combination of Saomoto in view of Clough is improper such that they are directed towards different fields of endeavor. Particularly, Clough is directed towards covers for filters and this is not listed in the uses for the porous bodies in Saomoto. Applicant additionally argues that if the manufacturing methods of Clough are applied to the invention taught by Saomoto, a plurality of holes would be formed and the tensile strength of the substrates of Saomoto would decrease. 
However, the examiner notes that although Saomoto fails to describe filters as a use for the porous silicone substrates described, one of ordinary skill in the art would have found the inventions of Saomoto Clough as combinable. This is so such that Saomoto teaches a variety of fields for the use of the substrates including uses in houses and transportation such as aircrafts and automobiles (Pg. 8, Paragraph [0109]) which one of ordinary skill in the art would recognize that filters may be used in any of these fields. Additionally, Saomoto appreciates the coverings described as having high tensile strength and even includes preferred materials for the covering material as being PTFE from the standpoint of heat resistance (Pgs. 4-5, Paragraphs [0055]-[0065]). Therefore, one of ordinary skill in the art would turn to Clough who teaches a PTFE 
Applicant secondly argues that even if Saomoto and Clough are combinable, the methods of Clough would fail to teach the plurality of grain boundaries required by claim 1. In particular, the methods completely differ in that the particle size of the method of Clough is larger than that of the method described in the instantly claimed invention. Additionally, the method described in the instant specification is specifically 50°C above the melting point of the particles whereas Clough describes a wide range for the sintering being from 5 to 60°C greater than the melting point of the particles. 
Again, the examiner concedes in that the particle sizes of the PTFE taught by Clough is different than that taught by applicant’s specification. However, the examiner recognizes this difference as indicated in the Response to Arguments section of the Final rejection dated 10/15/2021. In particular, the examiner recognized that the particles taught by Clough (20 to 300 microns, Pg. 9) are bigger than that of applicant’s invention (about 0.2 microns, PGPUB, Pg. 3, Paragraphs [0049]-[0053]). However, Clough additionally teaches that the particle size is adjusted resulting in changes in the pore size as well as the specific strength of the resulting structure. As such, the pore size and the specific strength of the coatings taught are optimizable based on choosing the appropriate particle size. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). Therefore, one of ordinary skill in the art would have optimized the particle prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As such, the examiner contends that methods taught by Clough significantly overlap with that of applicant’s described invention as written in the instant specification and the resulting structure of the combination of Saomoto in view of Mihalcik and Clough would teach each of the limitations in amended claim 1, including those regarding the plurality of grain boundaries.
Lastly, the examiner notes that amended claim 1 includes limitations which were not previously presented. In particular, the claim now requires the limitations of “each of the plurality of grain boundaries has a groove shape having a bottom, and the bottom of at least one of the plurality of grain boundaries does not reach a boundary between the composite material and the cover material.” Claim 12 (now cancelled), previously required the limitation of “each of the plurality of grain boundaries has a groove shape, each of the plurality of groove bottoms of the plurality of grain boundaries does not reach a boundary between the composite material and cover material.” Amended claim 1 differs from previously presented claim 12 in that claim 12 required all of the grain boundaries to not reach the border between the composite and cover material. Now, only one grain boundary may not reach this border whereas all other grain boundaries may reach this border. As such, this is a new limitation and the claims are not being entered due to further consideration beyond that allotted in the AFCP 2.0 pilot program being required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783